                                         Case 3:14-cr-00196-CRB Document 2234 Filed 08/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                           IN THE UNITED STATES DISTRICT COURT

                                   7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    UNITED STATES OF AMERICA                        Case No. CR 14-0196 CRB
                                  10                  Plaintiff,
                                                                                        ORDER DENYING MOTION FOR
                                  11           v.                                       COMPASSIONATE RELEASE
                                  12    KWOK CHEUNG CHOW,
Northern District of California
 United States District Court




                                  13                  Defendant.
                                  14          Defendant Kwok Cheung Chow has moved for compassionate release under 18
                                  15   U.S.C. § 3582. See generally Mot. (dkt. 2233). Because Chow has not satisfied the
                                  16   requirements of the applicable Sentencing Commission policy statement, his motion for
                                  17   compassionate release is denied. There is no need for oral argument on this matter.
                                  18          A reduction in sentence under section 3582(c) must be “consistent with applicable
                                  19   policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see
                                  20   also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing
                                  21   Commission policy statement applicable to 18 U.S.C. § 3582(c)(2) remains mandatory,
                                  22   even after United States v. Booker, 543 U.S. 220 (2005)). The applicable Sentencing
                                  23   Commission policy statement, U.S.S.G. § 1B1.13, directs that a court may only grant
                                  24   compassionate release if it determines that “[t]he defendant is not a danger to the safety of
                                  25   any other person or to the community, as provided in 18 U.S.C. § 3142(g).”
                                  26   Section 3142(g) sets out four factors for determining dangerousness: (1) “the nature and
                                  27   circumstances of the offense charged,” (2) “the weight of the evidence against the person,”
                                  28   (3) the history and characteristics of the person,” and (4) “the nature and seriousness of the
                                         Case 3:14-cr-00196-CRB Document 2234 Filed 08/27/20 Page 2 of 3




                                   1   danger to any person or the community that would be posed by the person’s release.”
                                   2          Following a lengthy trial, see Jury Trial (dkt. 1120) (trial began 11/9/2015); Jury
                                   3   Trial (dkt. 1284) (trial ended 1/8/2016), a jury convicted Chow of conspiracy to conduct
                                   4   the affairs of an enterprise through a pattern of racketeering activity, murder in aid of
                                   5   racketeering, conspiracy to commit murder in aid of racketeering, money laundering, and
                                   6   conspiracy, see Special Verdict Form (dkt. 1256) (recording guilty verdicts); Judgment
                                   7   (dkt. 1536) (adjudicating Chow guilty on all 162 counts). At Chow’s sentencing, the Court
                                   8   observed that “[t]he murder in this case that requires the life sentence was particularly
                                   9   callous, because it was the removal of an obstacle to [Chow’s] ascension to power.” See
                                  10   Transcript of 8/4/2016 (dkt. 1590) at 75. The evidence against Chow was overwhelming
                                  11   and included the testimony of an undercover agent who had infiltrated Chow’s inner circle.
                                  12   See USCA Order (dkt. 2315) at 2 (discussing Chow’s objection to the Court’s having
Northern District of California
 United States District Court




                                  13   withheld agents’ identities). At sentencing, the Court noted that the trial had included “a
                                  14   parade of witnesses” who testified against Chow, who had been “brought in by [Chow],
                                  15   influenced by [Chow], directed by [Chow] and corrupted by [Chow],” which was
                                  16   “extraordinarily dangerous.” See Transcript of 8/4/2016 at 74–75. Chow committed these
                                  17   crimes after a lifetime of committing other, often violent crimes. See, e.g., USCA Order at
                                  18   4 (noting that “[p]ursuant to a plea agreement in a prior criminal case, Chow admitted that
                                  19   he was involved in ordering several murders.”). The nature and seriousness of the danger
                                  20   that Chow would pose to the community if released is significant—Chow has
                                  21   demonstrated that he will hurt others to obtain and maintain power.
                                  22          The Court therefore cannot conclude that “[t]he defendant is not a danger to the
                                  23   safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See
                                  24   U.S.S.G. § 1B1.13.
                                  25          //
                                  26          //
                                  27          //
                                  28          //
                                                                                      2
Case 3:14-cr-00196-CRB Document 2234 Filed 08/27/20 Page 3 of 3
